                            UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION


TRACY JOHNSON,                               ) CASE NO. 1:20CV1089
                                             )
       Plaintiff,                            ) JUDGE JOHN R. ADAMS
                                             )
    -vs-                                     )
                                             ) MEMORANDUM OF OPINION
COMMISSIONER                                 ) AND ORDER
OF SOCIAL SECURITY,                          )
                                             )
       Defendant.                            )


       On May 28, 2021, the Magistrate Judge in this matter submitted a report and

recommendation (Doc. 22) recommending that the Court AFFIRM the Commissioner’s decision.

       Fed. R. Civ. P. 72(b) provides that the parties may object to a report and recommendation

within fourteen (14) days after service. No objections have been filed. Any further review by this

Court would be a duplicative and inefficient use of the Court’s limited resources. Thomas v. Arn,

728 F.2d 813 (6th Cir. 1984); Howard v. Sec’y of Health and Human Servs., 932 F.2d 505 (6th

Cir. 1991); United States v. Walters, 638 F.2d 947, 949-50 (6th Cir. 1981).

       Accordingly, the report and recommendation of the Magistrate Judge is hereby adopted.

The decision of the Commissioner is hereby AFFIRMED.

       IT IS SO ORDERED.

Dated: July 6, 2021                                 /s/ John R. Adams_______________
                                                    JOHN R. ADAMS
                                                    UNITED STATES DISTRICT JUDGE
